Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The I.D.S filed 04/10/2020 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 are attached herein.
2)	Claims 1-28 are allowed.
	The cite references disclosed a magnetic recording device having a main pole, a trailing shield, a write-field-enhancing structure that use a DC-field-generation (DFG) layer to create an auxiliary magnetic field that adds constructively to the write field and thereby enables high-density magnetic recording. However, none of the specific teaching a magnetic recording systems with high-frequency assisted writing using a spin-torque oscillator (STO), with a write current control circuit and a bias current control circuit configured to apply a bias current to a write-field-enhancing structure, wherein the bias current comprises a driving pulse offset in time from the write pulse by a delay, wherein the delay substantially coincides with an expected magnetization switch-time lag of a free layer of the write-field-enhancing structure. These features, as recited in the independent claim(s), are not found or suggested in the prior art of record.

	Form PTO-892 is attached herein.
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
January 15, 2021